Citation Nr: 1826212	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  07-11 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June, 11, 2012.


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to January 1986 and July 1986 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal was previously before the Board and remanded for further development in February 2009, November 2013 and in December 2015, which has been completed.


FINDINGS OF FACT

1.  A formal claim for TDIU was received March 19, 2007.

2.  The competent and persuasive evidence shows unemployability due to service-connected disabilities since March 29, 2010; the schedular criteria for TDIU were met as of June 28, 2007.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an effective date of June 28, 2007, for the grant of a TDIU have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to an earlier effective date, a TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply.  Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  In this regard, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C. § 5110(a); 38 C.F.R.
§ 3.400(o).  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.
38 C.F.R. § 3.1 (p).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1 (r).

For purposes of assigning an effective date, the award of TDIU is an award of increased disability compensation.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o) (2015); VAOPGCPREC 12-98 (1998).

Therefore, the ultimate question in determining the effective date for a TDIU is when it was factually ascertainable that the service connected disabilities rendered a veteran unemployable.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C. § 5107.

A TDIU may be assigned when a disabled veteran, in the judgment of the rating agency, is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, multiple injuries incurred in action will be considered as one disability.  Id.  

Under 38 C.F.R. §  4.16 (b), when a veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), a total disability rating for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability. Such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16 (b).  

The Veteran currently has an effective date of June 11, 2012 for TDIU.  The RO assigned this effective date as it was the date of the VA PTSD examination in which the examiner opined the Veteran's service-connected PTSD rendered him unable to work.  VA received the Veteran's formal TDIU application on March 19, 2007.  The Board notes the record contains a prior separate application submitted in June 2004.  TDIU was denied in a September 2004 rating decision, which the Veteran did not appeal.

The Veteran is service-connected for the following compensable-rated disabilities: PTSD (30 percent disabling from June 28, 2007; 50 percent disabling June 11, 2012), residuals of fracture of the right transverse process L1through L4 with degenerative disc disease (10 percent disabling from January 9, 1993; 20 percent disabling from March 7, 1999; and 40 percent disabling from March 26, 2002), residuals of a left knee injury (10 percent from September 8, 1999); radiculopathy of the right lower extremity (10 percent disabling from November 9, 2009); radiculopathy of the left lower extremity (10 percent disabling from December 22, 2004); tinnitus (10 percent disabling from December 27, 2000); and chronic dizziness (10 percent from May 26, 2006).  He is also service-connected for residuals of fracture of the right fifth metacarpal, residuals of fracture of right ninth rib, Eustachian tube dysfunction with hearing loss, and residuals of fracture of the maxilla and loss of teeth number7 through 11- all of which are rated as noncompensable.

In sum, the Veteran's combined disability rating, with consideration of the bilateral factor, is as follows: 60 percent from December 22, 2004, 70 percent from June 28, 2007, and 80 percent from November 9, 2009.  See 38 C.F.R. §§ 4.25, 4.26 (2015).  As such, the Veteran met the schedular criteria for a TDIU rating from June 28, 2007.  See 38 C.F.R. § 4.16(a).  

In the Veteran's March 19, 2007 formal TDIU application, he credibly reported that he had last worked full-time in October 2003, after which his back condition and associated disabilities prevented him from working full-time.  The evidence of record indicates that the Veteran completed three years of high school.  The Veteran was last employed as a truck driver in 2003.  See VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.

In an April 2006 decision, SSA found that the Veteran was disabled from employment and had been since October 2003 due to his service-connected back condition and bilateral hearing loss.  The SSA decision was based on an examination of the Veteran and a review of the Veteran's medical records.  

In May 2008, the Veteran underwent a VA medical examination, he reported that he had been unemployed since October 2003 and was receiving SSA disability due to his back.  The examiner noted the Veteran was unable to do anything heavy or strenuous, but able to light chores around the house.  The Veteran reported that he was able to sit and drive for an hour, but then needed to get up and stretch.  There had been no recent hospitalizations or prescribed bedrest.

In a March 2009 statement of the case, the Veteran indicated that he was unable to maintain gainful employment because his PTSD prevented him from wanting to be in crowds or able to handle loud noises.

A June 2009 Salisbury VAMC treatment record showed the Veteran was prescribed hydrocodone and morphine for back pain.  An April 2010 treatment record indicates the Veteran wore a back brace and TENS unit.  He reported walking helped a little, but too much walking and sitting aggravated the pain.

On March 29, 2010, the Veteran was afforded a VA spine examination.  The Veteran reported that he has been unemployed since October 2003 due his back condition.  He reported that his back medications make him sleepy and this is why he felt that he cannot perform sedentary work.  He reported that his other activities of daily living were not affected and he was able to drive.  He denied incapacitating episodes.  The examiner noted that the Veteran had driven to his appointment, which was above a 40 minute drive without the use of morphine.  His range of motion was fairly good and he was alert.  Based on the overall examination and interview, the VA examiner concluded that the Veteran's degenerative disc disease and degenerative joint disease would prevent all physical employment and his medications for low back pain (morphine and hydrocodone) make him sleepy and often fall asleep during the day.  The examiner indicated that this is reason that he could not hold most sedentary employment.  

In a March 29, 2010 VA audiological examination, the VA examiner opined that the Veteran's service-connected hearing loss, tinnitus, and Eustachian tube dysfunction would not significantly interfere with any sedentary employment unless good hearing was required.  His lightheadedness was not believed to play a significant part in prevent most physical and sedentary employment.

The current effective date of TDIU is June 11, 2012.  However, the most probative evidence (VA spine and audio examination reports dated March 29, 2010) reflects that the service-connected spine and audiological disabilities reasonably precluded the Veteran's ability to obtain and maintain gainful employment consistent his education, occupational experience, and training.  

The proper effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  The date of the Veteran's claim was in March 2007.  It is not factually ascertainable that the Veteran was unemployable due to service-connected disabilities in the one-year period prior to March 19, 2007.  SSA determined the Veteran was disabled as of October 2003.  The Board has considered the SSA award and its supporting evidence but, given the different standards utilized by VA and SSA, it is not bound by that determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA).  

The Board finds that the date entitlement arose for TDIU is March 29, 2010, when the VA examination reports (with consideration of SSA's findings and other medical records) reasonably showed unemployability due to service-connected disabilities.  That is, the Board does not find the Veteran was precluded from gainful employment due to service-connected disabilities prior to March 2010 when reviewing the cumulative evidence.  The Board also notes, however, that the schedular criteria for TDIU were met effective June 28, 2007.  

Resolving all reasonable doubt in the Veteran's favor, the Board will assign an effective date of June 28, 2007; the date that the schedular criteria for TDIU were met.  An effective date of June 28, 2007, but not earlier, for the grant of TDIU is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).


ORDER

An earlier effective date of June 28, 2007, for TDIU is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


